DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner asserts that there is no indication that the claimed invention addresses a problem specifically arising in the realm of computer technology. The Applicant does not provide adequate evidence or technical reasoning how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or any other technological aspect of the computer. The solution provided here has not been described or claimed as anything more that the generic use of existing technology performing basic, purely conventional functions of a computer (ie, use of an interface to answer questions from the survey).

The applicant does not provide adequate evidence or technical reason on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or any other technological aspects of the computer.

The Examiner asserts that the well-understood, routine, and conventional inquiry applies to the additional limitations identified in the claim. The limitations argued by the Applicant as not well-understood, routine, and conventional have been considered by the Examiner as directed to an abstract idea and are therefore not analyzed under the well understood, routine, and conventional inquiry.

The rejection of claim 37 has been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 10, 11, 15-17, 20, 28-32, 35, 36, 37 and 47 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-7, 10, 11, 15-17, 20, 28-32, 35,36, 37 and 47 are related to a system. Accordingly, these claims are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A computer system for qualifying a human subject for over-the-counter delivery of an gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition for lowering blood sugar, the computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions which, when executed by the one or more processor, perform a method without the intervention of a medical professional comprising: 
conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results comprises: 
whether the subject is one of (i) pregnant, (ii) breastfeeding, or (iii) planning to become pregnant, 
a Type 1 diabetes status of the subject, 
a ketoacidosis status of the subject, 
a kidney disease status of the subject, 
an age of the subject, 
a blood sugar level of the subject, 
whether the subject has a liver problem, 
whether the subject has ever had a urinary problem, 
a surgery status of the subject, 
a dietary status of the subject, 
whether the subject has ever had a pancreatic problem, 
an alcohol consumption status of the subject, and 
whether the subject is taking a diabetes medication; 
running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition and the method is terminated without DB2/ 36829188.1Attorney Docket No.: 056291-5556-USPreliminary Amendmentdelivery of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject, wherein the first plurality of filters comprises: 
a first pregnancy filter that is fired at least when the first plurality of survey results indicates that the subject is pregnant or the subject is breastfeeding, 
a Type 1 diabetes filter that is fired at least when the first plurality of survey results indicates that the subject has Type 1 diabetes, 
a ketoacidosis filter that is fired at least when the first plurality of survey results indicates that the subject has ketoacidosis, 
a first kidney disease filter that is fired at least when the first plurality of survey results indicates that the subject has kidney disease, 
an age filter, and 
a first blood sugar filter that is fired at least when the first plurality of survey results indicates that the subject has a blood sugar level that is either (i) below a first baseline blood sugar level or (ii) above a ceiling blood sugar level; 
running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the subject is provided with a warning corresponding to the respective filter, and wherein the second plurality of filters comprises: 
a first liver disease filter that is fired at least when the first plurality of survey results indicates that the subject has a liver problem, 
a first urinary problem filter that is fired at least when the first plurality of survey results indicates that the subject has a history of urinary problems, 
a first surgery filter that is fired at least when the first plurality of survey results indicates that the subject is planning on undergoing surgery, 
a first dietary filter that is fired at least when the first plurality of survey results indicates that the subject is eating less than before, 
a first pancreatic disease filter that is fired at least when the first plurality of survey results indicates that the subject has had a pancreatic problem, 
a first alcohol consumption filter, and  DB2/ 36829188.1 Page 3 of 15Application No. 16/440,319 Attorney Docket No.: 056291-5556-US Preliminary Amendment 
a first diabetes medication filter that is fired at least when the first plurality of survey results indicates that the subject is taking a diabetes medication; 
d) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters; 
e) proceeding with a fulfillment process when (i) no filter in the first plurality of filters has been fired and (ii) the subject has acknowledged each warning associated with each filter in the second plurality of filters that was fired, wherein the fulfillment process comprises: 
storing an indication in a subject profile of an initial order for the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition, 
communicating an over the counter drug facts label for the gliflozin Sodium- Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject, and 
authorizing, upon confirmation from the subject that the over the counter drug facts label has been received and read, provision of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject.


The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity”, more specifically “managing interactions between people” because surveying a potential user to qualify them for over-the-counter (OTC) use of gliflozin can consist of one person (such as a pharmacist) determining if a user can take the drug for OTC use. A pharmacist can interact with another person with a survey by asking questions related to the topics in “a)” in independent claim 1 above. After gathering these results, the pharmacist can run these results against a first “qualification” plurality of filters as shown in “b)” that, when one of the answers is not satisfactory, the pharmacist can refuse to give the drug. The pharmacist can then move to a second plurality of filters from “c)” for some of the factors. If one of these results are not satisfactory, the user can still be given the drug, however a warning can be given for each filter that has been “fired”. Further communications can be given to a user to communicate the drug fact labels to the user. Once this survey has been completed, the pharmacist can authorize the OTC use of the gliflozin drug, “authorizing” being indicative of an interaction between people. All of the 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., user interface) and will be discussed in further detail below. 

Furthermore, claim 47 recites similar subject matter.

Accordingly, the claim as a whole recites at least one abstract idea.
 
Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract.

Claims 3-5 and 7 further describe the type of similar gliflozin drugs that can be given to a user. Claim 6 recites the authorization of a user to take a certain dosage of the drug, which further describes the interaction between the two people. Claims 10 and 11 recite specifically what blood sugar concentration is acceptable for the filter triggering. Claims 15 and 16 further consider other factors that can be given a filter as described above. Claim 17 describes further more interactions between two people for indicating if each risk factor for each filter has been discussed with a medical professional. Claims 20, 28-32 recites a similar process of using a survey with a first and second plurality of results with filters that can be triggered as described in independent claim 1, however this is in directed to re-ordering the drug and considers some similar and different risk factors. Claims 35 and 36 recite the first filter method as seen in claim 1, however there are 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):


A computer system for qualifying a human subject for over-the-counter delivery of an gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition for lowering blood sugar, the computer system comprising one or more processors and a memory, the memory comprising non-transitory instructions which, when executed by the one or more processor, perform a method without the intervention of a medical professional comprising (mere computer implementation as noted below, see MPEP 2106.05(f)): 
conducting a first survey of the subject thereby obtaining a first plurality of survey results, wherein the first plurality of survey results comprises: 
whether the subject is one of (i) pregnant, (ii) breastfeeding, or (iii) planning to become pregnant, 
a Type 1 diabetes status of the subject, 
a ketoacidosis status of the subject, 
a kidney disease status of the subject, 
an age of the subject, 
a blood sugar level of the subject, 
whether the subject has a liver problem, 
whether the subject has ever had a urinary problem, 
a surgery status of the subject, 
a dietary status of the subject, 
whether the subject has ever had a pancreatic problem, 
an alcohol consumption status of the subject, and 
whether the subject is taking a diabetes medication; 
running all or a portion of the first plurality of survey results against a first plurality of filters of a first category class, wherein, when a respective filter in the first plurality of filters is fired, the subject is deemed not qualified for delivery of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition and the method is terminated without DB2/ 36829188.1Attorney Docket No.: 056291-5556-USPreliminary Amendmentdelivery of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject, wherein the first plurality of filters comprises: 
a first pregnancy filter that is fired at least when the first plurality of survey results indicates that the subject is pregnant or the subject is breastfeeding, 
a Type 1 diabetes filter that is fired at least when the first plurality of survey results indicates that the subject has Type 1 diabetes, 
a ketoacidosis filter that is fired at least when the first plurality of survey results indicates that the subject has ketoacidosis, 
a first kidney disease filter that is fired at least when the first plurality of survey results indicates that the subject has kidney disease, 
an age filter, and 
a first blood sugar filter that is fired at least when the first plurality of survey results indicates that the subject has a blood sugar level that is either (i) below a first baseline blood sugar level or (ii) above a ceiling blood sugar level; 
running all or a portion of the first plurality of survey results against a second plurality of filters of a second category class, wherein, when a respective filter in the second plurality of filters is fired, the subject is provided with a warning corresponding to the respective filter, and wherein the second plurality of filters comprises: 
a first liver disease filter that is fired at least when the first plurality of survey results indicates that the subject has a liver problem, 
a first urinary problem filter that is fired at least when the first plurality of survey results indicates that the subject has a history of urinary problems, 
a first surgery filter that is fired at least when the first plurality of survey results indicates that the subject is planning on undergoing surgery, 
a first dietary filter that is fired at least when the first plurality of survey results indicates that the subject is eating less than before, 
a first pancreatic disease filter that is fired at least when the first plurality of survey results indicates that the subject has had a pancreatic problem, 
a first alcohol consumption filter, and  DB2/ 36829188.1 Page 3 of 15Application No. 16/440,319 Attorney Docket No.: 056291-5556-US Preliminary Amendment 
a first diabetes medication filter that is fired at least when the first plurality of survey results indicates that the subject is taking a diabetes medication; 
d) obtaining acknowledgment from the subject for the warning issued to the subject by any filter in the second plurality of filters; 
e) proceeding with a fulfillment process when (i) no filter in the first plurality of filters has been fired and (ii) the subject has acknowledged each warning associated with each filter in the second plurality of filters that was fired, wherein the fulfillment process comprises: 
storing an indication in a subject profile of an initial order for the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition (merely post-solution activity as noted below, see MPEP 2106.05(g)), 
communicating an over the counter drug facts label for the gliflozin Sodium- Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject, and 
authorizing, upon confirmation from the subject that the over the counter drug facts label has been received and read, provision of the gliflozin Sodium-Glucose Cotransport 2 inhibitor pharmaceutical composition to the subject 



Regarding the additional limitations of the computing system comprising of a processor, memory, the non-transitory signal instructions, and a user profile storing indication information, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of storing an indication of an initial order of the gliflozin drug, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to qualify a human for OTC delivery of a gliflozin drug, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the 

For these reasons, representative independent claim 1 does not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claim 17 recites a prompt notification to indicate whether they discussed the risk factors, and thus the use of the prompt is mere computer implementation (see MPEP § 2106.05(f)). The user profile further provides indications as described in claims 20, which is mere computer implementation. Claim 37 recites administering the drug once it has been determined to be administered, thus rendering the claim as containing post solution activity.


2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 13 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those 

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the computing system comprising of a processor, memory, the non-transitory signal instructions, and a user profile storing indication information, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of storing an indication of an initial order of the gliflozin drug, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)) and see MPEP 2106.05(d)(II), specifically  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (storing and retrieving information in memory).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1, 3-7, 10, 11, 15-17, 20, 28-32, 35, and 36 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

The following sources have been considered as relevant to the current invention, however have not been used in the above rejections:
US 2018/0165739 A1 to Lawless et al- recites a system to create support for consumers to select consumer health care (CHC) products, including OTC medications [0030]. The system also allows the user to answer questions that generally gives the consumer advice and could recommend the user to not get the drug [0034]- [0038].  The system overall qualifies a user to take a OTC drug as summarized in [0041], however is not specific to diabetes management and does not have a specific survey system as described in claim 1 with specific risk factors that could be problematic when taking a gliflozin drug.
US 2012/0150562 A1 to Lerner- recites the sale of drugs in a “behind the counter” method, which requires drug dispenser to control the sale of certain drugs in a pharmacy without the need of a prescription [0069]. Additionally, the system considers qualification factors that are used to control the distribution of medical resources [0020]. However, there is no indication that Lerner teaches of a tiered survey system that is specific for OTC use of gliflozin with specific questions of risk factors associated with the drug.
HIGHLIGHTS OF PRESCRIBING INFORMATION- FARXIGA to FDA- recites certain side-effects that can be considered as detrimental to the patients’ health when taking prescription-strength Farxiga, including ketoacidosis and kidney failure. Page 30 indicates 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686